Fourth Court of Appeals
                                   San Antonio, Texas
                                        September 1, 2022

                                       No. 04-22-00541-CR

                           EX PARTE Jairo Joel Guevara LINAREZ

                         From the County Court, Kinney County, Texas
                                   Trial Court No. 10455CR
                           Honorable Dennis Powell, Judge Presiding


                                         ORDER
       The clerk’s record for Kinney County Court Cause No. 104555CR was due on August
30, 2022. On the due date, the Kinney County and District Clerk filed a notification of late
record stating that the clerk’s record would not be filed until the trial court’s certification was
received.
        We ORDER the trial court to complete and provide to the district clerk a certification
regarding the defendant’s right to appeal within TWENTY DAYS of the date of this order. See
TEX. R. APP. P. 34.5(c)(2); accord Cortez v. State, 420 S.W.3d 803, 806 (Tex. Crim. App. 2013)
(“Under subsection (c)(2), the appellate court may order the trial court to prepare and file the
certification of the defendant’s right of appeal, and the trial-court clerk must prepare and file in
the appellate court a supplemental record containing the certification.”).
        The supplemental clerk’s record must be filed in this court within THIRTY DAYS of the
date of this order.



                                                     _________________________________
                                                     Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 1st day of September, 2022.



                                                     ___________________________________
                                                     MICHAEL A. CRUZ, Clerk of Court